Citation Nr: 1233859	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-32 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gingivitis, advanced periodontal disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to June 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision rendered by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In April 2012, the Veteran filed an application to reopen service connection for an acquired psychiatric disability to include schizophrenia and post-traumatic stress disorder.  The  issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2009, the Veteran requested a hearing at the RO before a Veterans Law Judge.  In a January 2012 letter, the RO informed him that a hearing was scheduled for March 2012.  The Veteran failed to report to the hearing as scheduled.  

In March 2012, the RO certified the Veteran's appeal to the Board.  In an August 2012 Report of General Information, the RO advised the Board that the Veteran had a new address and requested that he be scheduled for a new hearing.  The Report implies that the Veteran did not receive the prior notice scheduling the March 2012 hearing.  Under 38 C.F.R. § 20.1304, within 90 days following certification of an appeal, an appellant or his representative is permitted to request a personal hearing.  In an appellant requests a hearing beyond the 90-day limit, he must show good cause for the request.  

Here, the Veteran indicates that he did not receive notice of the prior hearing.  Assuming the Veteran is being honest, and to ensure due process requirements are met, the Board finds that good cause has been shown and the requested hearing must be scheduled.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing at the RO before a Veterans Law Judge following the usual procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011).  Appropriate notification should also be provided to his representative, if any.

Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



